Case 4:19-cv-00914-DPM Document 20 Filed 06/08/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

CENTRAL DIVISION
JERRY EUGENE KIRSCH, JR. PLAINTIFF
Vv. No. 4:19-cv-914-DPM

ANDREW SAUL, Commissioner,
Social Security Administration DEFENDANT
ORDER

Motion to reconsider, Doc. 19, denied. There was no manifest
error of law and Kirsch hasn’t presented any newly discovered
evidence. Arnold v. ADT Security Services, Inc., 627 F.3d 716, 721
(8th Cir. 2010). His embedded request for a subpoena to dig up
medical records is likewise denied because he could have handled that
during the litigation. Ibid. The Court stands by its previous ruling
dismissing the case with prejudice.

So Ordered.

& PY

D.P. Marshall Jr. |
United States District Judge

 

 
